Citation Nr: 1105508	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to September 
1974 and from April 2003 until his death in May 2005.  The 
appellant is his surviving spouse.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2006 Administrative Decision 
of the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the appellant's 
claim.  

REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review of the appellant's 
claim for service connection for the cause of the Veteran's 
death.

At the outset, the Board observes that a surviving spouse of a 
Veteran who dies from a service-connected injury during active 
service is entitled to receive dependency and indemnity 
compensation (DIC) benefits administered by the Secretary of 
Veterans Affairs.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  For 
such death to be considered service-connected, it must result 
from disability incurred in line of duty.  38 U.S.C.A. § 101(16).

An injury or disease incurred during active military service will 
be deemed to have been incurred in line of duty when the person 
on whose account benefits are claimed was, at the time the injury 
was suffered or disease contracted, in active military service, 
whether on active duty or on authorized leave, unless such injury 
or disease was a result of the person's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301(a).  38 U.S.C.A. § 105(a) establishes a presumption 
in favor of a finding of line of duty.  In order to deny the 
claim, the Board must establish that denial of the claim is 
justified by a preponderance of the evidence.  38 U.S.C.A. § 
105(a).

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of Veterans 
Affairs.  Requirements as to line of duty are not met if at the 
time the injury was suffered or disease contracted the Veteran 
was (1) avoiding duty by desertion, or was absent without leave 
which materially interfered with the performance of military 
duty; (2) confined under a sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) confined under sentence 
of a civil court for a felony as determined under the laws of the 
jurisdiction where the person was convicted by such court.  38 
U.S.C.A. § 105(b); 38 C.F.R. §§ 3.1(m), 3.301(b).

Willful misconduct is defined as an act involving conscious 
wrongdoing or a known prohibited action, and alcohol and drug 
abuse are, by statute, deemed to be willful misconduct.  
Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 
3.301.  

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs or the intentional use of prescription or non- 
prescription drugs (including prescription drugs that are 
illegally or illicitly obtained) for a purpose other than the 
medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.

In this case, the appellant filed a claim for DIC benefits 
following the Veteran's death on May 5, 2005, during service.  As 
noted on his death certificate, the Veteran died from an 
accidental overdose of prescription drugs.  His death was 
originally found to have occurred in the line of duty.  However, 
this determination was changed after a service department 
investigation revealed that the several of the medications that 
contributed to the Veteran's death - specifically, Alprazolam, 
Hydrocodone, and Oxycodone -- were not legally prescribed to him.  
Consequently, the Veteran's death was reclassified as having 
occurred outside the line of duty as a result of drug abuse, 
which, under VA law, constitutes willful misconduct.  38 C.F.R. 
§§ 3.1(n), 3.301.  Thereafter, in a June 2006 Administrative 
Decision, the RO denied the appellant's DIC claim on the basis 
that the Veteran's death was due to willful misconduct.

The appellant does not dispute that the Veteran died from an 
accidental overdose of prescription drugs.  Nevertheless she 
contends that the medications listed on his death certificate 
were legally prescribed to him and, thus, his use of them at the 
time of his death did not constitute willful misconduct.  In 
support of her contention, the appellant testified at the July 
2010 BVA hearing that a private physician, "Dr. Peterson," had 
treated the Veteran for many years and had likely prescribed the 
Alprazolam, Hydrocodone, and Oxycodone from which he fatally 
overdosed.  Based on the information provided by the appellant, 
the Board has identified the private physician as Daniel L. 
Peterson, M.D., a long-term practitioner of internal medicine in 
Incline Village, Nevada, whose address appears to be 865 Tahoe 
Boulevard, Suite 306, Incline Village, NV 89451.  

Following the BVA hearing, the Board held the record open for 60 
days in order to allow the appellant to submit records from Dr. 
Peterson documenting the medications that had been prescribed to 
the Veteran at the time of his death.  The appellant did not 
submit the requested evidence.  Nevertheless, the Board is now 
presumed to have notice of private prescription records that 
could rebut the RO's finding that the Veteran's death was due to 
willful misconduct and, thus, are highly pertinent to the 
appellant's claim.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to her claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1).  In order to satisfy the duty to 
assist in this case, the Board finds that, after obtaining 
appropriate authorization, attempts must be made to obtain 
records documenting the medications that Dr. Peterson had 
prescribed to the Veteran at the time of his death.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., and the appellant will be notified when 
further action on her part is required.  Accordingly, this case 
is REMANDED for the following action:

The RO/AMC should ask the appellant to 
complete and return an authorization to 
request all medical records from Daniel L. 
Peterson, M.D., 865 Tahoe Boulevard, Suite 
306, Incline Village, NV 89451, including 
the records documenting the medications 
that this physician had prescribed the 
Veteran at the time of his death in May 
2005.  The RO/AMC should then obtain and 
associate with the claims file these 
treatment records.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the appellant 
and her representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


